— Judgment unanimously affirmed. Memorandum: The court did not err in denying defendant’s motion for a mistrial based on conflict of interest between defendant and his retained counsel. The motion was made after nearly one month of jury selection and just before opening statements were scheduled. The record reflects knowing waiver of any conflict on two occasions, eight months and three months earlier (see, People v Caban, 70 NY2d 695).
We have considered the other claims made by defendant and find that none has merit. (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — murder, second degree.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.